DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 21-37 in the reply filed on 8/3/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, 26, 29-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US pub 20060060963).
	With respect to claim 21, Chang teaches a system, comprising (see figs. 1-6 and associated text): 
an integrated circuit package 200, wherein the integrated circuit package comprises at least a circuit die 210; 
a first reliability cover 235 disposed over at least a portion of a top surface of the circuit die; and 
a second reliability cover 220 disposed over at least a portion of a top surface of the first reliability cover, 

wherein the side area of the circuit die does not include any top surface of the circuit die, and 
wherein the first reliability cover is not in direct contact with the second reliability cover.  
With respect to claim 22, Chang teaches the first reliability cover is composed of at least one of a copper alloy and an aluminum alloy. See claim 4.
With respect to claim 23, Chang teaches the second reliability cover does not cover the side area of the circuit die.  
With respect to claim 24, Chang teaches the second reliability cover does not cover a side area of the integrated circuit package, and wherein the side area of the integrated circuit package does not include any top surface of the integrated circuit package.  
With respect to claim 26, Chang teaches the second reliability cover does not cover any part of all side areas of the integrated circuit package, and wherein none of the all side areas of the integrated circuit package includes any portion of the top surface of the integrated circuit package.  
With respect to claim 29, Chang teaches the first reliability cover covers only one or more portions of a top surface area of the circuit die, rather than covering an entire top surface area of the circuit die.  
With respect to claim 30, Chang teaches the second reliability cover is disposed at one or more corners of a top surface of at least one of the integrated circuit package and the circuit die.  
With respect to claim 31, Chang teaches the first reliability cover is deposited as a film.  
 the second reliability cover is configured as a mechanical lid.  
    
Allowable Subject Matter
Claims 25, 27-28, 33-35, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
   Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814